 

 

Case 2:19-cr-00065-Z-BR Document 58 Filed 06/26/20 Page 1 OUS. piktrceccurer
NORTHERN DISTRICT OF TEXAS

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS JUN 2 6 2020

 

 

 

 

 

 

AMARILLO DIVISION
CL US. DISTRICT COURT
UNITED STATES OF AMERICA § By
§ Deputy
Plaintiff, §
§
V. § 2:19-CR-65-Z-BR-1
§
JONATHAN ANDREW DIETRICH §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 10, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Jonathan Andrew Dietrich filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Jonathan Andrew Dietrich was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Jonathan Andrew Dietrich (1); and
ADJUDGES Defendant Jonathan Andrew Dietrich guilty of Count One in violation of 18 U.S.C.

§ 371. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, June Lb , 2020.

 

MAATHEW J{KACSMARYK
ITED STATES DISTRICT JUDGE
